

Exhibit 10.2




THIRD AMENDMENT TO MULTI-TENANT OFFICE LEASE (FSG)
THIS THIRD AMENDMENT TO MULTI-TENANT OFFICE LEASE (FSG) LEASE (“Amendment”),
dated for reference purposes only as of the 27 day of September, 2018, is
entered into by and between LBA IV-PPI, LLC, a Delaware limited liability
company (“Landlord”), and ALTERYX, INC., a Delaware corporation (“Tenant”).
R E C I T A L S:
A.    Landlord and Tenant are parties to that certain Multi-Tenant Office Lease
(FSG) dated as of December 7, 2015 (the “Original Lease”), as amended by that
certain First Amendment to Multi-Tenant Office Lease (FSG) dated December 11,
2017 (the “First Amendment”), and as amended by that certain Second Amendment to
Multi-Tenant Office Lease (FSG) dated August 6, 2018 (the “First Amendment”),
pursuant to which, Tenant currently leases from Landlord certain premises
commonly known as Suite 400, consisting of approximately 35,617 rentable square
feet and Suite 490, consisting of approximately 4,620 rentable square feet, for
a total of approximately 40,237 rentable square feet in the aggregate
(collectively the “3345 Premises”), within the building located 3345 Michelson
Drive, Irvine, California 92612 (the “3345 Building”), and that certain premises
commonly known as Suite 400, consisting of approximately 29,125 rentable square
feet (the “3347 Premises”) within that certain building located at 3347
Michelson Drive, Irvine, California 92612 (the “3347 Building”), as more
particularly described in the Lease. The 3345 Building and the 3347 Building is
part of a larger development known as Park Place I (the “Project”).
B.    Due to Tenant’s requested changes to the Final Plans (as defined in the
Work Letter attached to the First Amendment), Landlord has agreed to further
amend the Lease in order to revise and memorialize the Expansion Space
Commencement Date and otherwise modify the Lease pursuant to the terms and
conditions set forth below.
C.    Capitalized terms which are used in this Amendment without definition have
the meanings given to them in the Lease.
A G R E E M E N T:
NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained in this Amendment and other good and valuable
consideration, the receipt and sufficiency of such are hereby acknowledged,
Landlord and Tenant hereby agree as follows:
1.Expansion Space Commencement Date & Expiration Date and Extended Term
Expiration Date. Notwithstanding anything in the Lease as amended by the First
Amendment, the Second Amendment and this Amendment (collectively, the “Amended
Lease”) to the contrary: (i) the Expansion Space Commencement Date shall be
October 15, 2018 and all references in the Amended Lease to the defined term
“Expansion Space Commencement Date” shall mean and refer to October 15, 2018;
(ii) the Expansion Space Expiration Date and Extended Term Expiration Date shall
be November 30, 2025, and all references in the Amended Lease to the defined
term “Expansion Space Expiration Date” and “Extended Term Expiration Date” shall
mean and refer to November 30, 2025.
2.    Condition of 3345 Premises and 3347 Premises. Tenant is currently in
possession of the 3345 Premises and the 3347 Premises and acknowledges that
Landlord shall not be obligated to refurbish or improve the 3345 Premises or the
3347 Premises or to otherwise fund improvements for the 3345 Premises or the
3347 Premises in any manner whatsoever in conjunction with this Amendment, and
Tenant hereby accepts the 3345 Premises and the 3347 Premises in their “AS-IS”
condition. Tenant further acknowledges


073918\10076892v1 
1
 
 




--------------------------------------------------------------------------------




that except as expressly provided in the Lease and this Amendment, neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the 3345 Premises or the 3347 Premises, the
improvements, refurbishments, or alterations therein, the 3345 Building, the
34347 Building or the Project, or with respect to the functionality thereof or
the suitability of any of the foregoing for the conduct of Tenant’s business and
that all representations and warranties of Landlord, if any, are as set forth in
the Lease and this Amendment. Pursuant to Section 1938 of the California Civil
Code, Landlord hereby advises Tenant that as of the date of this Amendment
neither the 3345 Premises and 3347 Premises, the 3345 Building, the 34347
Building nor the Project have undergone inspection by a Certified Access
Specialist. Further, pursuant to Section 1938 of the California Civil Code,
Landlord notifies Tenant of the following: “A Certified Access Specialist (CASp)
can inspect the subject premises and determine whether the subject premises
comply with all of the applicable construction-related accessibility standards
under state law. Although state law does not require a CASp inspection of the
subject premises, the commercial property owner or lessor may not prohibit the
lessee or tenant from obtaining a CASp inspection of the subject premises for
the occupancy or potential occupancy of the lessee or tenant, if requested by
the lessee or tenant. The parties shall mutually agree on the arrangements for
the time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises.” Therefore
and notwithstanding anything to the contrary contained in the Amended Lease,
Landlord and Tenant agree that (a) Tenant may, at its option and at its sole
cost, cause a CASp to inspect the 3345 Premises and the 3347 Premises, and
determine whether either the 3345 Premises or the 3347 Premises, complies with
all of the applicable construction-related accessibility standards under
California law, (b) the parties shall mutually coordinate and reasonably approve
of the timing of any such CASp inspection so that Landlord may, at its option,
have a representative present during such inspection, and (c) Tenant shall be
solely responsible for (i) the cost of any repairs necessary to correct
violations of construction-related accessibility standards within the 3345
Premises and the 3347 Premises identified by any such CASp inspection, (ii) any
and all such alterations and repairs within the 3345 Premises and the 3347
Premises to be performed by Tenant in accordance with Article 13 of the Original
Lease, and (iii) if any alterations and repairs to other portions of the 3345
Building, the 34347 Building or the Project are required as a result of Tenant’s
CASp inspection then Tenant shall reimburse Landlord upon demand, as Additional
Rent, for the cost to Landlord of performing such alterations and repairs;
provided, however, unless such repair or alterations relate solely to other
alterations to the either the 3345 Premises or the 3347 Premises which Tenant is
obligated to, or elects to, remove upon the expiration or earlier termination of
the Lease Term (in which case Tenant shall simultaneously also remove any CASp
identified alterations and repairs), Tenant shall have no obligation to remove
any repairs or alterations made pursuant to a CASp inspection under this Section
2.
3.    Broker. Tenant hereby represents and warrants to Landlord that it is not
aware of any brokers, agents or finders, who may claim a fee or commission in
connection with the consummation of the transactions contemplated by this
Amendment. If any claims for brokers’ or finders’ fees in connection with the
transactions contemplated by this Amendment arise due to Tenant’s statement,
representation or agreement, then Tenant agrees to indemnify, protect, hold
harmless and defend Landlord (with counsel reasonably satisfactory to Landlord)
from and against any such claims.
4.    Authority. Each signatory of this Amendment on behalf of a party
represents hereby that he or she has the authority to execute and deliver the
same on behalf of the party hereto for which such signatory is acting.
5.    Successors and Assigns. This Amendment shall extend to, be binding upon,
and inure to the benefit of, the respective successors and permitted assigns and
beneficiaries of the parties hereto.


073918\10076892v1 
2
 
 




--------------------------------------------------------------------------------




6.    No Other Modification. Landlord and Tenant agree that except as otherwise
specifically modified in the First Amendment and this Amendment, the Lease has
not been modified, supplemented, amended, or otherwise changed in any way and
the Lease remains in full force and effect between the parties hereto as
modified by this Amendment. To the extent of any inconsistency between the terms
and conditions of the Lease and the terms and conditions of this Amendment, the
terms and conditions of this Amendment shall apply and govern the parties. This
Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same
Amendment. For purposes of this Amendment, signatures by facsimile or electronic
PDF shall be binding to the same extent as original signatures.
[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]


073918\10076892v1 
3
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed the date first above written.
TENANT:


ALTERYX, INC.,
a Delaware corporation

By:
/s/ Kevin Rubin
Name:
Kevin Rubin
Title:
Chief Financial Officer

[SIGNATURE CONTINUED ON FOLLOWING PAGE]




073918\10076892v1 
4
 
 




--------------------------------------------------------------------------------




LANDLORD:

LBA IV-PPI, LLC,
a Delaware limited liability company
By:
LBA IV-PPI MM, INC.,
a Delaware corporation,
its Managing Member

By:
/s/ Brad Neglia
Name:
Brad Neglia
Title:
Authorized Signatory



































For LBA Office Use Only: Prepared & Reviewed by:
/s/ Garrett Macklin





073918\10076892v1 
5
 
 


